Dismissed and Memorandum Opinion filed December 19, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00702-CR

                       MARCUS SIMMONS, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 182nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1506163

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to aggravated robbery with a deadly weapon.
Appellant and the State agreed that appellant’s punishment would not exceed
confinement in prison for more than 30 years. In accordance with the terms of this
plea bargain agreement with the State, the trial court sentenced appellant to
confinement for 30 years in the Institutional Division of the Texas Department of
Criminal Justice.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2